  Case 17-13577         Doc 47     Filed 11/19/18 Entered 11/19/18 13:16:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-13577
         GWENDOLYN S GIPSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/29/2017.

         2) The plan was confirmed on 06/29/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/06/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-13577        Doc 47       Filed 11/19/18 Entered 11/19/18 13:16:15                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,968.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $7,968.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,361.24
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $361.39
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,744.39

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMITA HEALTH ADVENTIST           Unsecured            NA       1,462.66         1,462.66           0.00        0.00
CAPITAL ONE NA                   Unsecured         590.00        590.77           590.77           0.00        0.00
CHECK INTO CASH INC              Unsecured         750.00        750.75           750.75           0.00        0.00
CITY OF BROOKFIELD               Unsecured         300.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,700.00       1,949.34         1,949.34           0.00        0.00
CITY OF FREEPORT                 Unsecured         200.00           NA               NA            0.00        0.00
Convergent Outsourcing           Unsecured         457.00           NA               NA            0.00        0.00
CREDIT ONE BANK                  Unsecured         286.00           NA               NA            0.00        0.00
DSNB BLOOM                       Unsecured      1,178.00            NA               NA            0.00        0.00
DSNB MACYS                       Unsecured         342.00           NA               NA            0.00        0.00
FIRST PREMIER BANK               Unsecured         835.00           NA               NA            0.00        0.00
LVNV FUNDING                     Unsecured            NA         444.81           444.81           0.00        0.00
MERRICK BANK                     Unsecured      1,489.00       1,489.31         1,489.31           0.00        0.00
MIDLAND FUNDING                  Unsecured      1,439.00       1,438.77         1,438.77           0.00        0.00
MIDLAND FUNDING                  Unsecured         816.00        815.90           815.90           0.00        0.00
MIDLAND FUNDING                  Unsecured         611.00        610.58           610.58           0.00        0.00
MIDLAND FUNDING LLC              Unsecured         477.00        477.42           477.42           0.00        0.00
OAK PARK HOSPITAL                Unsecured      1,000.00            NA               NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         851.00        850.66           850.66           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         796.00        795.79           795.79           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         669.00        668.71           668.71           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         489.00        489.17           489.17           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         901.00        901.34           901.34           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         877.00        877.95           877.95           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured      1,160.00       1,160.71         1,160.71           0.00        0.00
SPRINT NEXTEL                    Unsecured         500.00           NA               NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         500.00      2,162.60         2,162.60           0.00        0.00
TD AUTO FINANCE LLC              Secured             0.00    18,825.00        18,825.00       4,810.37    1,413.24
TD AUTO FINANCE LLC              Unsecured            NA       4,437.37         4,437.37           0.00        0.00
TD BANK USA                      Unsecured         571.00        571.03           571.03           0.00        0.00
TOWN OF CICERO                   Unsecured         400.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-13577         Doc 47        Filed 11/19/18 Entered 11/19/18 13:16:15                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim        Claim         Principal       Int.
Name                                  Class    Scheduled      Asserted     Allowed          Paid          Paid
UNIVERSITY OF ILLINOIS AT CHICAG   Unsecured     30,000.00            NA             NA           0.00        0.00
VILLAGE OAK PARK                   Unsecured         300.00           NA             NA           0.00        0.00
VILLAGE OF HILLSIDE                Unsecured         200.00           NA             NA           0.00        0.00
VILLAGE OF NORTH RIVERSIDE         Unsecured         200.00           NA             NA           0.00        0.00
VILLAGE OF STICKNEY                Unsecured         125.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                  $0.00
      Mortgage Arrearage                                       $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $18,825.00          $4,810.37              $1,413.24
      All Other Secured                                        $0.00              $0.00                  $0.00
TOTAL SECURED:                                            $18,825.00          $4,810.37              $1,413.24

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                               $22,945.64                  $0.00               $0.00


Disbursements:

        Expenses of Administration                               $1,744.39
        Disbursements to Creditors                               $6,223.61

TOTAL DISBURSEMENTS :                                                                             $7,968.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-13577         Doc 47      Filed 11/19/18 Entered 11/19/18 13:16:15                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
